Citation Nr: 1734685	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 10 percent for glaucoma.

5.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a respiratory disability and sleep apnea as well as entitlement to increased disability ratings for diabetes mellitus, glaucoma, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO denied entitlement to service connection for a respiratory disability.

2.  The evidence received since the March 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying the claim for service connection for a respiratory disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a respiratory disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a respiratory disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

New and material evidence claim

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.
"New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a rating decision dated March 1996, the RO denied the Veteran's claim of entitlement to service connection for a respiratory disability on the basis that the Veteran did not have a current respiratory disability that was related to service.  The evidence of record at the time of the March 1996 rating decision included the Veteran's service treatment records.  Specifically, a July 1988 record documented a positive tuberculosis test.  The records also noted treatment for an upper respiratory infection on several occasions.  However, a December 1995 VA examination was absent any finding of a respiratory disability, and a chest X-ray revealed normal findings.  The Veteran did not appeal the March 1996 rating decision and did not submit new and material evidence within one year of the rating decision.  The decision therefore became final.  

In August 2011, the Veteran filed a claim to reopen the previously denied claim of service connection for a respiratory disability.  

The evidence that has been added to the record since the March 1996 rating decision denying service connection for a respiratory disability includes, in relevant part, evidence indicating a diagnosed respiratory disability.  In particular, the Veteran has reported a history of COPD and has received treatment for such.  See, e.g., a VA treatment record dated November 2006.  Pertinently, the Veteran's report of a history of COPD was not of record at the time of the March 1996 rating decision.  Based on the foregoing, the Board finds that new and material evidence has been received to reopen claim of service connection for a respiratory disability.  The claim is therefore reopened.


ORDER

The application to reopen the claim for service connection for a respiratory disability is granted.


REMAND

With regard to the Veteran's claim of service connection for a respiratory disability, he contends that he has tuberculosis related to service.  See the Veteran's statement dated August 2011.  The Board notes that a July 1988 service treatment record documents a positive tuberculosis test.  Moreover, the service treatment records document treatment on several occasions for an upper respiratory infection.  See, e.g., a service treatment record dated January 1995.  While the current medical evidence does not document an impairment manifested by tuberculosis, the Veteran has reported a past medical history of COPD.  See, e.g., a VA treatment record dated November 2006.   

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to whether the Veteran has a current respiratory disability related to his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a current respiratory disability that is related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Veteran contends that this disability is related to his service.  The Board notes that the current medical evidence documents sleep apnea.  See, e.g., a private treatment record from Tidewater Neurologists and Sleep Disorder Specialists, Inc. dated November 2009.  The Board further observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea.  However, the Veteran submitted a statement dated March 2012 wherein in he stated during service, his spouse woke him up when he slept due to his loud snoring and breathing difficulty.  Also, the Veteran's wife submitted a statement dated November 2012 wherein she reported that on several occasions dating back to the Veteran's service, when the Veteran slept, he snored loudly with periods of no breathing.  In this regard, the Board notes that the Veteran and his wife are competent to report his loud snoring and struggle to breathe when he was asleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran and his wife as lay people have not been shown to be capable of making medical conclusions, they are competent to report the circumstances of the Veteran's difficulty breathing and snoring when sleeping.  The Board therefore has no reason to doubt that the Veteran experienced difficulty breathing and snoring when he slept during service, and finds his and his wife's statements credible with regard to this contention.

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current sleep apnea and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current sleep apnea is related to his active service.  See 38 C.F.R. § 3.159(c)(4), supra. 

Finally, with respect to the Veteran's claims of entitlement to increased disability ratings for diabetes mellitus, glaucoma, and hemorrhoids, the Board notes that the Veteran was last afforded a VA examination for these disabilities in August 2011.  Since those examinations, the Veteran has indicated that the disabilities have increased in severity and that those VA examinations are inadequate to evaluate his disabilities under the appropriate Diagnostic Codes.  See the Veteran's Informal Hearing Presentation dated June 2017.  In light of the foregoing, the Board finds that contemporaneous VA examination are warranted to ascertain the current severity of the Veteran's diabetes mellitus, glaucoma, and hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA pulmonary examination conducted by the appropriate examiner in order to assist in determining the nature and etiology of his claimed respiratory disability.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  If no respiratory disorder including COPD and tuberculosis is identified, the examiner should specifically state that fact. 

The examiner should furnish an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified respiratory disorder manifested during or as a result of active service, to include the Veteran's in-service positive tuberculosis test in July 1988 and/or treatment for an upper respiratory infection. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  A rationale for all opinions should be provided.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely that the sleep apnea manifested during, or as a result of, active service, to include the March 2012 statement by the Veteran and the November 2012 statement of the Veteran's wife noting the Veteran's loud snoring and difficulty breathing dating to the Veteran's service.     

A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

3. Schedule the Veteran for a VA examination 
to determine the nature and severity of his service-connected diabetes mellitus.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  In particular, the examiner should identify and assess the severity of all complications of diabetes.  

A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

4. Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected glaucoma.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, including completion of a standard Goldmann Chart, if necessary.

A rationale for all opinions expressed should be provided.  

5. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids.  

The examiner should describe in detail all current symptoms of the Veteran's hemorrhoids.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.    If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


